Citation Nr: 1537174	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction in excess of 10 percent prior to December 12, 2013. 

2. Entitlement to a rating for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction in excess of 60 percent from April 1, 2014.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is associated with the claims file. 

The claim was remanded by the Board in April and August 2014.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to December 2012, the Veteran's ischemic heart disease was not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray. 

2. In an August 2015 statement, and prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew his appeal as to the issue of entitlement to a rating in excess of 60 percent for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction from April 1, 2014.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction prior to December 12, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, 38 C.F.R. § 4.1 , 4.7, 4.104, Diagnostic Code 7006 (2015).

2. The criteria for withdrawal of the issue of entitlement to a rating in excess of 60 percent for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction from April 1, 2014 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in June 2012.  The duty to assist has also been met.  The RO has obtained all of the Veteran's service treatment, VA treatment, and private treatment records.  Medical records from the Social Security Administration (SSA) have also been obtained.  The Veteran underwent several VA examinations throughout the appeal period.  The Board finds that these VA examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for the Veteran's cardiac disability has been in effect since November 14, 2011 and evaluated as 100 percent from that date to March 2012, at which time the rating was reduced to 10 percent.  At issue is whether the criteria for a rating in excess of 10 percent has been met from disabling from March, 1, 2012 to December 12, 2013, at which time a 100 percent rating was again effective.  

The Veteran's cardiac disability has been rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) DC 7006 for history of documented myocardial infarction.  Under DC 7006 a 10 percent rating is assigned where a workload greater than 7 METs [metabolic equivalent testing] but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required. 

A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray. 

A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is assigned during and for three months following myocardial infarction.  Thereafter, a 100 percent rating is warranted for history of documented myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Turning to the evidence of record prior to December 12, 2013, the Veteran was afforded a VA examination in July 2012.  He was shown to achieve a 10.1 METS maximum workload on the exercise test.  There was no evidence of dyspnea, fatigue, angina, dizziness, or syncope.  There was also no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The examiner noted that the Veteran's condition impacts his ability to work, particularly it prevents him from carrying or lifting greater than 40 pounds, engaging in strenuous work, and working in high risk jobs due to anticoagulation with ASA and Plavix.   

The Veteran was afforded another VA examination in August 2012, where he achieved a METS level of 10.1 on exercise test. There was no evidence of dyspnea, fatigue, angina, dizziness, or syncope.  There was no evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The examiner noted that the Veteran's condition impacts his ability to work; particularly it prevents him from carrying or lifting greater than 40 pounds and working in high risk occupations due to anticoagulation.   

Post-service treatment records show a history of coronary artery disease and cardiac problems. 

After reviewing the relevant evidence, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to December 12, 2013.  The July and August 2012 VA examination reports show workloads of over 7 METs.  The VA examination reports also show no evidence of dyspnea, fatigue, angina, dizziness, syncope, cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Thus, a rating in excess of 10 percent under 7006 is not warranted for the time period prior to December 12, 2013. 

The Board has considered the Veteran's lay statements that his condition warrants a higher rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's heart disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has also considered whether the Veteran is entitled to an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) .  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cardiac disability with the established criteria found in the rating schedule and finds the schedular criteria are adequate.  The discussion above reflects that the symptomatology and impairment caused by the Veteran's cardiac disability (as measured by a reduction in METs level) are specifically contemplated by the schedular rating criteria. The schedular rating criteria for cardiovascular disorders specifically provide for disability ratings based on a combination of reported symptoms and clinical findings. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that total rating for compensation based on individual unemployability (TDIU) was granted by the RO in a May 2014 decision, effective November 19, 2011.  Therefore, further consideration of is not warranted in connection with the claim on appeal. 

III. Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2015 statement, the Veteran's representative requested to withdraw the appeal as to the issue of entitlement to a rating in excess of 60 percent for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction from April 1, 2014.  Therefore, there remains no allegation of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to a rating in excess of 60 percent for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction from April 1, 2014. 

ORDER

Entitlement to a rating for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction in excess of 10 percent prior to December 12, 2013 is denied. 

The appeal of the issue of entitlement to a rating in excess of 60 percent for service-connected ischemic heart disease status post percutaneous coronary intervention and myocardial infarction from April 1, 2014 is dismissed.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


